                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case           CV 18-5607-JGB (GJS)                                    Date     October 15, 2018
 No.
 Title          Arogant Hollywood v. City of South Pasadena, et al.



 Present:                  Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                              N/A
                  Deputy Clerk                                   Court Reporter / Recorder
          Attorneys Present for Plaintiff:                Attorneys Present for Defendants:
                    None present                                        None present

 Proceedings:            (IN CHAMBERS) Order To Show Cause Re: Possible Dismissal
                         Under Rule 4(m)


      On June 25, 2018, Plaintiff filed his Complaint in this action [Dkt. 1]. On July 3,
2018, the Court issued its Initial Order In Civil Rights Case [Dkt. 8, “Initial Order”].
Among other things, the Initial Order cautioned Plaintiff as follows:

                 Plaintiff must serve the summons and complaint on all named
                 Defendants in this action within 90 days from the filing date of
                 the Complaint, that is, by September 23, 2018. Plaintiff must
                 file proof of service within 15 days of the date of service. If
                 service is not completed within 90 days from the filing of the
                 Complaint, the Court may dismiss this action in whole or
                 against unserved defendants. Fed. R. Civ. P. 4(m). Service of
                 the summons and Complaint must comply with Rule 4 of the
                 Federal Rules of Civil Procedure.

(Initial Order at 4.)

      As of September 23, 2018, no proof of service had been filed, no Defendant had
appeared in this action, and no evidence existed that Plaintiff had made any effort to
serve any of the Defendants with process. In fact, the docket shows that Plaintiff did not


                                                                                    Initials of preparer _efc___
CV-90 (10/08)                          CIVIL MINUTES - GENERAL                                      Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
 Case           CV 18-5607-JGB (GJS)                              Date   October 15, 2018
 No.
 Title          Arogant Hollywood v. City of South Pasadena, et al.

obtain the Summons – the critical item for effective service of process, until September
24, 2018, after the Rule(m) period had expired.

       The record demonstrates that Plaintiff did not serve any Defendant, or attempt to
do so, within the Rule 4(m) period. Thus, it appears that dismissal of this action pursuant
to Rule 4(m) may be warranted. Accordingly, Plaintiff is ORDERED TO SHOW
CAUSE why this action should not be dismissed due to his failure to effect service of
process within the Rule 4(m) deadline. If Plaintiff wishes this action to proceed, then by
no later than October 31, 2018, he shall file a response to this Order, in which he must:
request an extension of the Rule 4(m) period; explain why he has not timely effected
service of process; and set forth good cause for his noncompliance with Rule 4(m) and
this Court’s Initial Order. Absent a timely response establishing good cause, this action
may be dismissed under Rule 4(m).

         IT IS SO ORDERED.




                                                                            Initials of preparer _efc___
CV-90 (10/08)                         CIVIL MINUTES - GENERAL                               Page 2 of 2
